Exhibit 10.68

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality requested.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the United States Securities and Exchange Commission.

Exhibit B

Statement of Work Regarding Open XML

This Statement of Work is entered into by and between Microsoft and Novell on
April 1, 2010 (“Statement of Work Effective Date”) under that Second Amended and
Restated Technical Collaboration Agreement between the parties with an Effective
Date as of November 2, 2006 (“Agreement”).

 

  1. Project Title and Description

Title: Improving Microsoft-Novell Interoperability through Open XML

Description: The project has three primary goals:

 

  a) Increased interoperability between the Microsoft Office and Novell
OpenOffice productivity suites through improved data portability as enabled via
native support of the Open XML standard; (NOTE: all references in this SOW to
“Novell OpenOffice” shall be references to “Novell OpenOffice Products” as
defined in the Agreement);

 

  b) A stronger Open XML ecosystem as enabled by implementations from multiple
software vendors; and,

 

  c) A higher quality Open XML standard as enabled by more active implementer
participation in defect handling, enhancements and strategic direction setting.
In this regard, the project goals include Novell being an active, participating
implementer in the maintenance and evolution of the Open XML standard; Novell
participating in the standard evolving in a manner that is consistent with the
needs of modern productivity suites (appropriate backward compatibility
behaviors, sufficient means for implementers to innovate based on customer
needs, appropriate degree of stability of the standard, etc.); and Novell being
a first-class implementer of the Open XML standard and actively sharing their
experiences with the rest of the Open XML community.

 

[*** Confidential Treatment Requested]      

 

Page 1 of 10

 



--------------------------------------------------------------------------------

 

  2. Parties’ General Obligations

Novell:

(NOTE: As used in this section, the term “participate” refers only to those
deliverables defined in Section 5):

 

  a) Develop, implement and release a native Open XML implementation as part of
regular updates to Novell OpenOffice;

 

  b) Participate in the Ecma TC45 standards body;

 

  c) Participate in the JTC 1 SC34/WG4 standards body; and,

 

  d) Participate in DII (Document Interop Initiative), or similar, events.

Microsoft:

 

  a) Fund Novell’s efforts as directed by this Agreement.

 

  3. Project Costs

Total cost: [***]

Cost Breakdown Overview:

 

  a. [***]

 

  b. [***]

 

  c. [***]

 

  4. Success Metrics

Development Success:

Novell OpenOffice can save documents, spreadsheets and presentations using the
ISO/IEC 29500 standard. Agreed Upon Content, as defined below, and further
defined (as appropriate) in ISO/IEC 29500, and supported by the Novell authoring
application, are persisted per the standard; some Agreed Upon Content which is
not defined in ISO/IEC 29500 yet supported by the Novell authoring application
is persisted using ISO/IEC 29500 extensibility mechanisms, including, but not
limited to, ISO/IEC 29500-3 section 10. (NOTE: all references in this SOW to
“ISO/IEC 29500” shall be references to “ISO/IEC 29500:2008”)

Novell OpenOffice can open Microsoft Office 2010 documents, spreadsheets and
presentations. Agreed Upon Content that is defined in ISO/IEC 29500 and
supported by the consuming Novell authoring application should be editable in
said application; some Agreed Upon Content which is not defined in ISO/IEC 29500
and/or not supported by the Novell authoring application is persisted pursuant
to ISO/IEC29500-2 section 9.

 

[*** Confidential Treatment Requested]      

 

Page 2 of 10

 



--------------------------------------------------------------------------------

“Agreed Upon Content” is defined as the details associated with Section 5 of
this Statement of Work (except to the extent something is defined in ISO/IEC
29500). Both parties, at the beginning of each milestone, will identify which
sub clauses of the milestone clauses will be considered Agreed Upon Content by a
written agreement. Changes to Agreed Upon Content can be made if agreed to by
both parties by a written agreement.

[Remainder of this page intentionally blank]

 

[*** Confidential Treatment Requested]      

 

Page 3 of 10

 



--------------------------------------------------------------------------------

 

  5. Novell Timeline and Project Deliverables

Development Deliverables: Milestones descriptions are cumulative.

MILESTONE #1

 

  •  

Novell OpenOffice can open Microsoft Office 2007-generated Open XML files
without failures; unsupported features are lost on open.

 

  •  

Novell OpenOffice can open Microsoft Office 2010-generated Open XML files
without failures; unsupported features are lost on open.

 

  •  

Novell OpenOffice can save files containing M1 features, scoped to those
features supported in Novell OpenOffice, using the Open XML standard.

 

Timeframe    Feature Set for Milestone    Summary of Major Work Items    Novell
Deliverables Q2CY10   

 

Open Packaging Conventions

1.      Package Model ( 9 )

2.      Physical Model ( 10 )

3.      Core Properties ( 11 )

4.      Thumbnails ( 12 )

 

WordProcessingML

5.      Main Document Story (17.2)

6.      Paragraphs and Rich Formatting (17.3) - Part 1

7.      Styles (17.7)

 

SpreadsheetML

8.      Workbook (18.2)

9.      Worksheets (18.3)

10.    Shared String Table (18.4)

11.    Formulas (18.17) - Part 1

 

PresentationML

12.    Presentation (19.2)

13.    Slides (19.3) - Part 1

 

DrawingML

14.    Main (20.1, 21.1) - Part 1

15.    Picture (20.2) - Part 1

 

SharedML

16.    Office Document Relationships (22.8)

  

 

Opening Microsoft Office 2010 Files

1.      Novell OpenOffice updated to skip over unknown Microsoft Office
2010-specific content

 

Saving Novell OpenOffice Files

2.      Novell implements native OPC support

3.      Novell implements native Open XML save support for M1 feature set.

  

 

1.      Patch for Novell OpenOffice

2.      Test files for validation

 

[*** Confidential Treatment Requested]      

 

Page 4 of 10

 



--------------------------------------------------------------------------------

MILESTONE #2

 

•  

Novell OpenOffice can open Microsoft Office 2007-generated Open XML files
without failures; M1 features supported; unsupported features are lost on open.

 

•  

Novell OpenOffice can open Microsoft Office 2010-generated Open XML files
without failures; M1 features supported; unsupported features are lost on open.

 

•  

Novell OpenOffice can save files containing M2 features, scoped to those
features supported in Novell OpenOffice, using the Open XML standard.

 

Timeframe    Feature Set for Milestone    Summary of Major Work Items    Novell
Deliverables       Q3CY10   

WordProcessingML

1.      Paragraphs and Rich Formatting (17.3) — Part 2

2.      Numbering (17.9)

 

  

Saving Novell OpenOffice Files

1.       Novell implements native Open XML save support for M2 feature set.

 

  

1.       Patch for Novell OpenOffice

2.       Test files for validation

Q4CY10   

 

SpreadsheetML

3.      Formulas (18.17) — Part 2

4.      Comments (18.7)

 

PresentationML

5.      Slides (19.3) — Part 2

 

DrawingML

6.      Main (20.1, 21.1) — Part 2

7.      Picture (20.2) — Part 2

 

SharedML

8.      Extended Properties (22.2)

9.      Custom Properties (22.3)

10.    Variant Types (22.4)

  

 

 

Opening Microsoft Office 2010 Files

2.       Novell OpenOffice updated to support M1 features and skip over unknown
Microsoft Office 2010- specific content

 

Saving Novell OpenOffice Files

3.       Novell implements native Open XML save support for M2 feature set.

  

 

 

1.       Patch for Novell OpenOffice

2.      Test files for validation

 

[*** Confidential Treatment Requested]      

 

Page 5 of 10

 



--------------------------------------------------------------------------------

MILESTONE #3

 

•  

Novell OpenOffice can open Microsoft Office 2007-generated Open XML files
without failures; M2 features supported; unsupported features are lost on open.

 

•  

Novell OpenOffice can open Microsoft Office 2010-generated Open XML files
without failures; M2 features supported; unsupported features are lost on open.

 

•  

Novell OpenOffice can save files containing M3 features, scoped to those
features supported in Novell OpenOffice, using the Open XML standard.

 

•  

Novell OpenOffice can save files containing Novell-specific features using the
Open XML standard.

 

Timeframe    Feature Set for Milestone    Summary of Major Work Items   
Novell Deliverables         Q1CY11   

WordProcessingML

  1.    Tables (17.4)

  2.    Headers and Footers
    (17.10)

  3.    Footnotes and Endnotes
     (17.11)

  4.    Fields and Hyperlinks
     (17.16)

 

SpreadsheetML

  5.    Tables (18.5)

  6.    Styles (18.8)

 

  

Opening Microsoft Office 2010 Files

  1.    Novell OpenOffice updated to 
     support M2 features and skip over
    unknown Microsoft Office 2010-
    specific content

 

 

Saving Novell OpenOffice Files

  2.    Novell implements native Open 
     XML save support for M3 feature set.

  

1.       Patch for Novell
OpenOffice

2.      Test files for
validation

Q2CY11   

PresentationML

  7.    Comments (19.4)

 

DrawingML

  8.    Charts (21.2)

  9.    Chart Drawing (21.3)

  10.  Diagrams (21.4)

  

 

Opening Microsoft Office 2010 Files

  3.    Novell OpenOffice updated to
     support M2 features and skip over
    unknown Microsoft Office 2010-
    specific content

 

Saving Novell OpenOffice Files

  4.    Novell implements native Open 
    XML save support for M3 feature set.

  5.    Novell implements Novell-specific
     extensions for its own
    unsupported features when used
    with Open XML

  

 

3.      Patch for Novell
OpenOffice

4.      Test files for validation

        Q3CY11        

Saving Novell OpenOffice Files

  6.    Novell implements native Open
    XML save support for M3 feature set.

  7.    Novell implements Novell-specific
     extensions for its own
    unsupported features when used
    with Open XML

 

  

  5.    Patch for Novell
    OpenOffice

  6.    Test files for
     validation

 

[*** Confidential Treatment Requested]      

 

Page 6 of 10

 



--------------------------------------------------------------------------------

MILESTONE #4

 

•  

Novell OpenOffice can save files containing M4 features, scoped to those
features supported in Novell OpenOffice, using the Open XML standard.

 

Timeframe    Feature Set for Milestone    Summary of Major Work Items   
Novell Deliverables Q3CY11   

 

WordProcessingML

  1.    Sections (17.6)

  2.    Annotations (17.13)

 

DrawingML

  3.    WordProcessingML
    Drawing (20.4) — Part 1

SharedML

  4.    Math (22.1)

  

 

Opening Microsoft Office 2010 Files

  1.    Novell OpenOffice updated to support
     M3 features and skip over unknown
    Microsoft Office 2010-specific content

 

Saving Novell OpenOffice Files

  2.    Novell implements native
    Open XML save support for M4
    feature set.

 

  

 

  1.    Patch for Novell
    OpenOffice

  2.    Test files for
     validation

MILESTONE #5

 

•  

Novell OpenOffice can open Microsoft Office 2007-generated Open XML files
without failures; M3 & 4 features supported; unsupported features are lost on
open.

 

•  

Novell OpenOffice can open Microsoft Office 2010-generated Open XML files
without failures; M3 & 4 features supported; unsupported features are lost on
open.

 

•  

Novell OpenOffice can save files containing M5 features, scoped to those
features supported in Novell OpenOffice, using the Open XML standard.

 

•  

Novell OpenOffice can save files containing-Novell-specific features using the
Open XML standard.

 

Timeframe    Feature Set for Milestone    Summary of Major Work Items   
Novell Deliverables Q4CY11   

 

PresentationML

  1.    Animation (19.5)

 

DrawingML

  2.    WordProcessingML Drawing
    (20.4) — Part 2

  3.    SpreadsheetML Drawing (20.5)

  

 

Opening Microsoft Office 2010 Files

  1.    Novell OpenOffice updated to support
     M3 features and skip over unknown
    Microsoft Office 2010-specific content

  2.    Novell OpenOffice updated to support
    M4 features and skip over unknown
    Microsoft Office 2010-specific content

  3.    Novell OpenOffice updated to support
     M5 features and skip over unknown
    Microsoft Office 2010-specific content

 

Saving Novell OpenOffice Files

  4.    Novell implements native Open XML
     save support for M5 feature set.

  5.    Novell implements Novell-specific
     extensions for its own unsupported
    features when used with Open XML

 

  

 

  1.    Patch for Novell
    OpenOffice

  2.    Test files for
     validation

 

[*** Confidential Treatment Requested]      

 

Page 7 of 10

 



--------------------------------------------------------------------------------

Participation Deliverables:

 

  •  

Novell will participate in at least three Ecma TC45 quarterly telephone
conferences per year for a period of two years.

 

  •  

Novell will participate in at least four JTC 1 SC34 WG4 telephone conferences
per quarter for a period of two years.

 

  •  

Novell will participate in at least three JTC 1 SC34 WG4 face-to-face meetings
per year for a period of two years.

 

  •  

Novell will participate in at least three DII or similar events per year for a
period of two years.

 

  6. Project Terms

Start Date: As of the Statement of Work Effective Date

End Date: November 30, 2011

In no event, however, will this Project continue past the expiration or
termination of the Agreement. Under no circumstance will termination or
expiration of this SOW result in termination or expiration of the TCA.

 

  7. Other

Microsoft agrees to reimburse Novell for any of the costs identified in
Section 3 above that are incurred by Novell, up to the amounts identified in
Section 3 of this Statement of Work and in any case subject to Section 5 of the
Agreement. Neither party will exceed the anticipated project costs attributed to
such party in Section 3 without the other party’s prior written agreement.
Further, both parties acknowledge and agree that total accumulated actual
project costs for this and any other Statements of Work shall not exceed the
Total Expense Cap set forth in Section 5 of the Agreement without the parties’
express written agreement to such effect.

Notwithstanding the foregoing, the parties agree that the payments due Novell
under this SOW shall be charged against the Total Expense Cap available under
Section 5.5(d) of the Agreement. The parties further agree that such Total
Expense Cap shall be [***].

 

[*** Confidential Treatment Requested]      

 

Page 8 of 10

 



--------------------------------------------------------------------------------

Novell may contract with a Subcontractor on terms requiring the Subcontractor to
comply with the applicable terms of this SOW and the TCA.

This SOW does not change the ownership of anything created, developed, provided,
delivered, published, made available, or demonstrated hereunder, and under no
circumstances are the deliverables hereunder works made for hire.

This SOW may be terminated by either party in the event that the other party has
materially breached any term of this SOW upon receipt of written notice thereof
if the nonperformance or breach is incapable of cure, or upon the expiration of
ten (10) days (or such additional cure period as the non-defaulting party may
authorize) after receipt of written notice thereof if the nonperformance or
breach is capable of cure and has not been cured.

The parties consider this SOW and all discussions regarding it as confidential
information subject to the NDA between the parties dated as of April 1, 2004, as
amended on May 12, 2004.

 

[*** Confidential Treatment Requested]      

 

Page 9 of 10

 



--------------------------------------------------------------------------------

THIS STATEMENT of WORK is entered into by the parties as of date of the last
signatory below.

 

Novell, Inc.       Microsoft Corporation By:   

/s/ James P. Ebzery

      By:   

/s/ Mike Neil

Name:   

James P Ebzery

      Name:   

Mike Neil

Title:   

SVP General Manager

      Title:   

General Manager

Date Signed:   

3/24/2010

      Date Signed:   

3/29/2010

 

[*** Confidential Treatment Requested]      

 

Page 10 of 10

 